     1:19-cv-00259-JMC          Date Filed 04/29/20       Entry Number 137         Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Robert Gene Rega,                   )                  Civil Action No. 1:19-cv-00259-JMC
                                    )
                        Plaintiff,  )
                                    )
       v.                           )                                 ORDER
                                    )
Lorraine Rega,                      )
                                    )
                        Defendant.  )
____________________________________)

       The matters before the court are Plaintiff Robert Gene Rega’s Motions for final order

regarding the Magistrate Judge’s Report and Recommendation (“Report”). (ECF Nos. 129, 131.)

In short, Plaintiff expresses his frustration and impatience with the speed at which this court

operates. (See, e.g., ECF No. 131 at 2 (“Plaintiff believes, and therefore avers that this [c]ourt is

maliciously seeking to run out the clock on the statute of limitations[.]”).) Setting aside Plaintiff’s

speculation as to the court’s intentions, the court assures Plaintiff that the Report will be addressed

expeditiously and in accordance with the Civil Justice Reform Act of 1990, 28 U.S.C. § 476. To

that extent, the court GRANTS Plaintiff Robert Gene Rega’s Motions for final order (ECF Nos.

129, 131).

       IT IS SO ORDERED.




                                                           United States District Judge

April 29, 2020
Columbia, South Carolina




                                                  1
